[Cite as Citibank, NA v. Valentine, 2014-Ohio-12.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

CITIBANK, NA                                            JUDGES:
                                                        Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                              Hon. William B. Hoffman, J.
                                                        Hon. Patricia A. Delaney, J.
-vs-
                                                        Case No. 13CAE040030
LEWIS J. VALENTINE

        Defendant-Appellant                             OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Delaware County Common
                                                     Pleas Court, Case No. 11 CVH 01 0136


JUDGMENT:                                            Affirmed


DATE OF JUDGMENT ENTRY:                              January 3, 2014


APPEARANCES:


For Plaintiff-Appellee                               For Defendant-Appellant


HARRY J. FINKLE IV                                   LEWIS VALENTINE, PRO SE
Graydon Head & Ritchey LLP                           4642 Aberdeen Avenue
1900 Fifth Third Center                              Dublin, Ohio 43016
511 Walnut St.
Cincinnati, Ohio 45202-3157
Delaware County, Case No. 13CAE040030                                                      2

Hoffman, J.


       {¶1}   Defendant-appellant Lewis J. Valentine appeals the March 28, 2013

Judgment Entry Denying Defendant’s Motion for Relief from Judgment pursuant to Civil

Rule 60(B) entered by the Delaware County Court of Common Pleas. Plaintiff-appellee

is Citibank, N.A.

                             FACTS AND PROCEDURAL HISTORY

       {¶2}   On January 27, 2011, Citibank filed a Complaint for Money against

Valentine in the Delaware County Court of Common Pleas. The Complaint alleged

Valentine executed and delivered to Citibank a Home Equity Line of Credit Agreement

and Disclosure on March 10, 2006. In the Complaint, Citibank refers to the Home

Equity Line of Credit Agreement and Disclosure as a Promissory Note. The Home

Equity Line of Credit Agreement and Disclosure was attached to the Complaint.

       {¶3}   Based on the terms of the Home Equity Line of Credit Agreement and

Disclosure, Valentine was eligible to finance up to $285,000. Valentine drew on the

account and made some payments on the account. Valentine became delinquent on

the account and owed $276,748.14, plus interest and costs.

       {¶4}   The case proceeded through limited discovery.           On June 13, 2011,

Citibank filed a motion for summary judgment on its Complaint.              The motion for

summary judgment was supported by the affidavit of Courtney Beaver, Assistant Vice

President of Citibank. Valentine filed a reply, attaching his personal affidavit in support.

       {¶5}   On September 21, 2011, the trial court granted the motion for summary

judgment in favor of Citibank. The trial court found there was no genuine issue of
Delaware County, Case No. 13CAE040030                                               3


material fact that Valentine entered into the Home Equity Line of Credit Agreement and

Disclosure with Citibank and was now delinquent under the terms of the agreement.

      {¶6}   Valentine appealed that judgment to this Court raising five separate

assignments of error:

      {¶7}   “I. THE TRIAL COURT ERRED IN BY SUBSTITUTING A TRUTH IN

LENDING DOCUMENT TITLED HOME EQUITY LINE OF CREDIT AGREEMENT AND

DISCLOSURE FOR THE ACTUAL PROMISSORY NOTE, HENCE SUMMARY

JUDGMENT BECOMES INAPPROPRIATE AND MUST BE DENIED.

      {¶8}   “II.   THE     TRIAL     COURT       ERRED      BY     FINDING      THE

PLAINTIFF/APPELLEE IS NOT SEEKING JUDGMENT ON A NOTE.

      {¶9}   “III. THE TRIAL COURT ERRED IN BY SUBSTITUTING THE TRIAL

COURT’S OPINION IN PLACE OF A KNOWN DEFECTIVE AFFIDAVIT IN BY

RENDERING JUDGMENT APPLYING THE COURT’S SUBSTITUTION AS BASIS.

      {¶10} “IV. THE TRIAL COURT ERRED WHEN APPLYING THE LAW TO THE

UNDISPUTED MATERIAL FACTS THUS RENDERING PLAINTIFF/APPELLEE’S

SUMMARY JUDGMENT INAPPROPRIATE AND MUST BE DENIED.

      {¶11} “V. THE TRIAL COURT ERRED IN BY PREMATURELY HALTING THE

DISCOVERY PROCESS THUS DENYING DEFENDANT/APPELLANT HIS EVIDENCE

AND ANY PROTECTION UNDER THE LAW.”
Delaware County, Case No. 13CAE040030                                                     4


       {¶13} Via Opinion and Judgment Entry filed June 20, 2012, this Court overruled

all of Valentine’s assignments of error and affirmed the trial court’s decision. Citibank v.

Valentine, 5th Dist. App. No. 11-CAE-10 0087, 2012-OHIO-2786. The Ohio Supreme

Court declined jurisdiction of further review.

       {¶14} While the appeal was pending, Valentine filed a Motion for Relief from

Judgment Pursuant to Civil Rule 60(B) on October 3, 2011, in the trial court. The trial

court reactivated the case on February 5, 2013, and issued its judgment entry denying

the motion on March 28, 2013. It is from that entry Valentine prosecutes this appeal,

assigning as error:

       {¶15} “I.   THE    TRIAL     COURT        ERRED    BY   NOT     REQUIRING       THE

PLAINTIFF/APPELLEE TO LITIGATE WHAT THEY PLEAD, A PROMISSORY NOTE,

HENCE SUMMARY JUDGMENT BECOMES INAPPROPRIATE AND MUST BE

DENIED.

       {¶16} “II. THE TRIAL COURT ERRED BY USING A KNOWN INCOMPLETE

FRAUDULENT AFFIDAVIT IN RENDERING PLAINTIFF/APPELLEE SUMMARY

JUDGMENT HENCE SUMMARY JUDGMENT BECOMES INAPPROPRIATE AND

MUST BE DENIED.”

                                                 I & II

       {¶17} Because our resolution of both of Valentine’s assigned errors are

governed by the same legal principal, we shall address them together.

       {¶18} Valentine states, “[T]his Appeal is largely based on the premise that two

Superior Courts cannot have complete opposite opinions concerning the application of

law on the exact same issue.” (Appellant’s Brief at p.4). Valentine elaborates that our
Delaware County, Case No. 13CAE040030                                                     5


prior opinion is in complete conflict with the Federal Court of the United States of

America1 and also with the Appellate Court of Arizona.2, 3

         {¶19} The fact this Courts’ prior decision may be in conflict with a federal

bankruptcy court decision or the decision of an Arizona appellate court is of no import.

This disposition of this case is dictated by the legal doctrine of res judicata.

         {¶20} We find the trial court thoroughly identified Valentine’s asserted grounds

for relief from judgment and accurately found they had been raised in his prior appeal to

this Court.    This Court found them without merit.         We agree with the trial court

Appellant’s present appeal is an attempt to reargue those same claims, apparently

believing citation to additional case law justifies additional review. In that belief, he is

wrong.     As found by the trial court, res judicata applies to bar both of Valentine’s

assigned errors. The judgment of the trial court is affirmed.

By: Hoffman, J.

Gwin, P.J. and

Delaney, J. concur




1
  United States Bankruptcy Court for the Northern District of Alabama, Western Division.
2
  Court of Appeals of Arizona, Division One, Dept. D.
3
  We note the federal bankruptcy court case was decided May 6, 2010, and the Arizona
appellate court decision was filed August 21, 2012. Valentine’s reply brief in the prior
appeal was filed February 6, 2012.
Delaware County, Case No. 13CAE040030   6